—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Goldstein, J.), dated October 3, 1996, which granted the defendant’s motion for summary judgment dismissing the complaint, and denied their cross motion to amend the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff Jasbir Jassal rented a booth at a flea market run by the defendant. He was injured when, while setting up his booth, he fell off a ladder. In this action he and his wife seek damages from the defendant on the ground that an employee of the defendant directed Jassal to use the allegedly defective ladder from which he fell.
The defendant was properly awarded summary judgment dismissing the plaintiffs’ complaint. The plaintiffs’ conclusory and unsubstantiated allegations were insufficient to defeat the defendant’s motion for summary judgment (see, Zuckerman v City of New York, 49 NY2d 557, 562).
The plaintiffs’ remaining contention is without merit. Rosenblatt, J. P., Copertino, Goldstein and Luciano, JJ., concur.